Morrill, C. J.
In this case judgment by default was entered upon an instrument, liquidated and properly authenticated, and rejected by the executrix.
There was error by the district judge in ordering an execution to issue on the judgment against the estate of the deceased, without any allegation in the pleadings authorizing the same. Wherefore, the judgment is reversed and reformed by ordering that the judg*431ment be certified to the proper court,, to be paid in due course of administration.
Reversed and reformed.